CREDIT AGREEMENT

             THIS AGREEMENT is entered into as of May 30, 2001 by and between
NORTHWEST PIPE COMPANY, an Oregon Corporation ("Borrower"), and WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

             Borrower has requested that Bank extend or continue credit to
Borrower as described below, and Bank has agreed to provide such credit to
Borrower on the terms and conditions contained herein.

             NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:

ARTICLE I
CREDIT TERMS

             SECTION 1.1.                LINE OF CREDIT.

             (a)         Line of Credit. Subject to the terms and conditions of
this Agreement, Bank hereby agrees to make advances to Borrower from time to
time up to and including June 30, 2003 not to exceed at any time the aggregate
principal amount of Thirty Million Dollars ($30,000,000.00) ("Line of Credit"),
the proceeds of which shall be used for working capital and general corporate
purposes. Borrower's obligation to repay advances under the Line of Credit shall
be evidenced by a promissory note substantially in the form of Exhibit "A"
attached hereto ("Line of Credit Note"), all terms of which are incorporated
herein by this reference.

             (b)        Letter of Credit Subfeature. As a subfeature under the
Line of Credit, Bank agrees from time to time during the term thereof to issue
or cause an affiliate to issue Standby letters of credit for the account of
Borrower to finance borrower's self insurance for worker's compensation (each, a
"Letter of Credit" and collectively, "Letters of Credit "); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed One Million Five Hundred Thousand Dollars ($1,500,000.00). No
Letter of Credit shall have an expiration date subsequent to the maturity date
of the Line of Credit. The undrawn amount of all Letters of Credit shall be
reserved under the Line of Credit and shall not be available for borrowings
thereunder. Each Letter of Credit shall be subject to the additional terms and
conditions of the Letter of Credit agreements, applications and any related
documents required by Bank in connection with the issuance thereof. Each draft
paid under a Letter of Credit shall be deemed an advance under the Line of
Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this Agreement applicable to such advances; provided however, that
if advances under the Line of Credit are not available, for any reason, at the
time any draft is paid, then Borrower shall immediately pay to Bank the full
amount of such draft, together with interest thereon from the date such draft is
paid to the date such amount is fully repaid by Borrower, at the Prime
Rate-based rate of interest applicable to advances under the Line of Credit. In
such event Borrower agrees that Bank, in its sole discretion, may debit any
account maintained by Borrower with Bank for the amount of any such draft.

             (c)         Borrowing and Repayment. Borrower may from time to time
during the term of the Line of Credit borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

             SECTION 1.2.                INTEREST/FEES.

             (a)         Interest. The outstanding principal balance of the Line
of Credit shall bear interest at the rate(s) of interest set forth in the Line
of Credit Note.

             (b)        Computation and Payment. Interest shall be computed on
the basis of a 360-day year, actual days elapsed. Interest shall be payable at
the times and place set forth in the Line of Credit Note.

             (c)         Commitment Fee. Borrower shall pay to Bank a
non-refundable commitment fee for the Line of Credit equal to Ten Thousand
Dollars, which fee shall be due and payable in full on the date of Borrower's
execution of this Agreement.

             (d)        Unused Commitment Fee. Borrower shall pay to Bank a fee
equal to one-fifth percent (0.20%) per annum (computed on the basis of a 360-day
year, actual days elapsed) on the average daily unused amount of the Line of
Credit, which fee shall be calculated on a monthly basis by Bank and shall be
due and payable by Borrower in arrears within five (5) days after each billing
is sent by Bank.

             (e)         Letter of Credit Fees. Borrower shall pay to Bank fees
(i) upon the issuance of each Letter of Credit equal to one and three quarters
percent (1.75%) per annum (computed on the basis of a 360-day year, actual days
elapsed) of the face amount thereof, and (ii) upon the payment or negotiation of
each draft under any Letter of Credit and upon the occurrence of any other
activity with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank's standard fees and charges then in effect for such
activity.

             SECTION 1.3.                COLLECTION OF PAYMENTS. Borrower
authorizes Bank to collect all interest and fees due under each credit subject
hereto by charging Borrower's deposit account number 4496887373 with Bank, or
any other deposit account maintained by Borrower with Bank, for the full amount
thereof. Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.

             SECTION 1.4.                GUARANTIES. All indebtedness of
Borrower to shall be guaranteed jointly and severally by Southwestern Pipe,
Inc.; North American Pipe, Inc.; and P & H Tube Corporation (collectively,
together with any other entity, incorporated under the laws of any state or
territory of the United States of America, hereafter formed or acquired, which
is required under generally accepted accounting principles, consistently applied
("GAAP") to be included in Borrower's consolidated financial statements, the
"Domestic Subsidiaries") in the principal amount of Thirty Million Dollars
($30,000,000.00) each, as evidenced by and subject to the terms of guaranties in
form and substance satisfactory to Bank. Southwestern Pipe, Inc.; North American
Pipe, Inc.; and P & H Tube Corporation, together with any other hereafter formed
or acquired entity constituted or incorporated under the laws of any state or
territory of the United States of America, which is required under generally
accepted accounting principles, consistently applied ("GAAP") to be included in
Borrower's consolidated financial statements, are referred to hereinafter as,
individually, a "Domestic Subsidiary", and collectively as the "Domestic
Subsidiaries". Borrower shall cause each hereafter acquired or formed Domestic
Subsidiary to execute and deliver to Bank a guaranty and resolution, in the same
form as executed by the existing Domestic Subsidiaries, contemporaneously with
such acquisition or formation.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

             Except as set forth on Schedule I attached to this Agreement,
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

             SECTION 2.1.                LEGAL STATUS. Borrower is a
Corporation, duly organized and existing and in good standing under the laws of
the State of Oregon, and is qualified or licensed to do business (and is in good
standing as a foreign corporation, if applicable) in all jurisdictions in which
such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could have a material adverse effect on the
operations, business or condition (including financial condition) of Borrower
and Subsidiaries, taken as a whole. with "Subsidiaries" defined as all Domestic
Subsidiaries, as defined in Section 1.4, together with Thompson Tanks Mexico
S.A. de C.V. and any other foreign entity(ies) required under GAAP to be
included in Borrower’s consolidated financial statements. Except as set forth in
the preceding sentence, as of the date hereof Borrower has no subsidiaries which
would be required under generally accepted accounting principles to be
consolidated with Borrower.

             SECTION 2.2.                AUTHORIZATION AND VALIDITY. This
Agreement and each promissory note, contract, instrument and other document
required hereby or at any time hereafter delivered to Bank in connection
herewith (collectively, the "Loan Documents") have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.

             SECTION 2.3.                NO VIOLATION. The execution, delivery
and performance by Borrower of each of the Loan Documents and by Domestic
Subsidiaries of the guaranties do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower or any Domestic Subsidiary, or result in any breach of or
default under any contract, obligation, indenture or other instrument to which
Borrower is a party or by which Borrower or any Domestic Subsidiary may be
bound.

             SECTION 2.4.                LITIGATION. There are no pending, or to
the best of Borrower’s knowledge threatened, actions, claims, investigations,
suits or proceedings by or before any governmental authority, arbitrator, court
or administrative agency which could have a material effect on Borrower or its
Subsidiaries, other than those disclosed by Borrower to Bank in writing prior to
the date hereof.

             SECTION 2.5.                CORRECTNESS OF FINANCIAL STATEMENT. The
financial statement of Borrower dated December 31, 2000 a true copy of which has
been delivered by Borrower to Bank prior to the date hereof, (a) is complete and
correct and presents fairly the financial condition of Borrower, (b) discloses
all liabilities of Borrower and Subsidiaries that are required to be reflected
or reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) has been prepared in
accordance with GAAP. Since the date of such financial statement there has been
no material adverse change in the financial condition of Borrower or any
Subsidiary, nor has Borrower or any Subsidiary mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.

             SECTION 2.6.                INCOME TAX RETURNS. Borrower has no
knowledge of any pending assessments or adjustments of its or any Subsidiary's
income tax payable with respect to any year.

             SECTION 2.7.                NO SUBORDINATION. There is no
agreement, indenture, contract or instrument to which Borrower or a Domestic
Subsidiary is a party or by which Borrower or a Domestic Subsidiary may be bound
that requires the subordination in right of payment of any of Borrower's or a
Domestic Subsidiary's obligations to Bank to any other obligation of Borrower.

             SECTION 2.8.                PERMITS, FRANCHISES. Borrower and each
Subsidiary possesses, and will hereafter possess, all permits, consents,
approvals, franchises and licenses required and rights to all trademarks, trade
names, patents, and fictitious names, if any, necessary to enable it to conduct
the business in which it is now engaged in compliance with applicable law.

             SECTION 2.9.                ERISA. To the best of Borrower's
knowledge, Borrower and each Domestic Subsidiary is in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
("ERISA"); neither Borrower nor any Domestic Subsidiary has violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower or a Domestic Subsidiary; Borrower and each Domestic
Subsidiary has met its minimum funding requirements under ERISA with respect to
each Plan; and each Plan will be able to fulfill its benefit obligations as they
come due in accordance with the Plan documents and under generally accepted
accounting principles.

             SECTION 2.10.              OTHER OBLIGATIONS. Neither Borrower nor
any Subsidiary is in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation.

             SECTION 2.11.              ENVIRONMENTAL MATTERS. Borrower and each
Subsidiary is in compliance in all material respects with all applicable federal
or state environmental, hazardous waste, health and safety statutes, and any
rules or regulations adopted pursuant thereto, which govern or affect any of
Borrower's operations and/or properties, including without limitation, with
respect to Borrower and Domestic Subsidiaries, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower or any Subsidiary is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. Neither Borrower nor any Subsidiary has any material contingent
liability in connection with any release of any toxic or hazardous waste or
substance into the environment.

ARTICLE III
CONDITIONS

             SECTION 3.1.                CONDITIONS OF INITIAL EXTENSION OF
CREDIT. The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank's satisfaction of all of the
following conditions:

             (a)         Approval of Bank Counsel. All legal matters incidental
to the extension of credit by Bank shall be satisfactory to Bank's counsel.

             (b)        Documentation. Bank shall have received, in form and
substance satisfactory to Bank, each of the following, duly executed:

                           (i)          This Agreement and each promissory note
or other instrument required hereby.

                           (ii)         Addendum to Promissory Note.

                           (iii)        Guaranties.

                           (iv)       Certificates of Incumbency.

                           (v)        Borrowing and Guaranty Resolutions.

                           (vi)       Such other documents as Bank may require
under any other Section of this Agreement.

             (c)         Financial Condition. There shall have been no material
adverse change in the operations, business or condition (including financial
condition) of Borrower and Subsidiaries, taken as a whole..

             (d)        Sale-Leaseback Financing. Borrower shall have delivered
to Bank evidence of Borrower having closed a sale-leaseback transaction on terms
reasonably satisfactory to Bank in an amount not less than $40,000,000.00,

             SECTION 3.2.                CONDITIONS OF EACH EXTENSION OF CREDIT.
The obligation of Bank to make each extension of credit requested by Borrower
hereunder shall be subject to the fulfillment to Bank's satisfaction of each of
the following conditions:

             (a)         Compliance. The representations and warranties
contained herein and in each of the other Loan Documents shall be true on and as
of the date of the signing of this Agreement and on the date of each extension
of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.

             (b)        Documentation. Bank shall have received all additional
documents which may be required in connection with such extension of credit.

ARTICLE IV
AFFIRMATIVE COVENANTS

             Borrower covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower shall, and shall cause each Subsidiary to,
unless Bank otherwise consents in writing:

             SECTION 4.1.                PUNCTUAL PAYMENTS. Punctually pay all
principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.

             SECTION 4.2.                ACCOUNTING RECORDS. Maintain adequate
books and records in accordance with generally accepted accounting principles
consistently applied, and permit any representative of Bank, at any reasonable
time, to inspect, audit and examine such books, and records, to make copies of
the same, and to inspect the real and personal property of Borrower or any
Subsidiary.

             SECTION 4.3.                FINANCIAL STATEMENTS. Provide to Bank
all of the following, in form and detail satisfactory to Bank:

             (a)         As soon as available, and in any event within 105 days
after the end of each fiscal year of Borrower, the Annual Report and 10-K report
of Borrower. Unless already included within the annual report and 10-K report,
Borrower will deliver to Bank, as soon as available, and in any event within 105
days after the end of each fiscal year of Borrower, the consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income and retained earnings and statement of
changes in financial position of Borrower and its Subsidiaries for such fiscal
year, accompanied by the audit report thereon by independent certified public
accountants selected by Borrower and reasonably acceptable to Bank (which
reports shall be prepared in accordance with GAAP and shall not be qualified by
reason of qualified or restricted examination of any material portion of the
records of Borrower or any Subsidiary and shall contain no disclaimer of opinion
or adverse opinion except such as Bank in its sole discretion determines to be
immaterial);

             (b)        As soon as available, and in any event within 105 days
after the end of each fiscal year of Borrower, a copy of the unaudited division
and product line consolidating income statements of Borrower and Subsidiaries as
of the end of such fiscal year.

             (c)         As soon as available, and in any event within 60 days
after the end of each fiscal quarter of Borrower, except for fiscal year end,
the 10-Q report of Borrower. Unless already included within the 10-Q report,
Borrower will deliver to Bank, as soon as available, and in any event within 60
days after the end of each such fiscal quarter, the unaudited consolidated
balance sheet of Borrower and its Subsidiaries as of the end of such fiscal
quarter. At the same time, Borrower shall deliver to Bank the division and
product line consolidating income statements of Borrower and Subsidiaries as of
the end of such fiscal quarter;

             (d)        contemporaneously with each annual and quarterly
financial statement of Borrower required hereby, a certificate of chief
financial officer of Borrower that said financial statements are accurate and
that there exists no Event of Default nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default, together with calculations demonstrating compliance with financial
covenants;

             (e)         not later than 30 days after and as of the end of each
month, an asset coverage report;

             (f)         from time to time such other information as Bank may
reasonably request.

             SECTION 4.4.                COMPLIANCE. Preserve and maintain all
licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which Borrower and each Subsidiary is organized and/or
which govern Borrower's or such Subsidiary's continued existence and with the
requirements of all laws, rules, regulations and orders of any governmental
authority applicable to Borrower, Subsidiaries and their business.

             SECTION 4.5.                INSURANCE. Maintain and keep in force
insurance of the types and in amounts customarily carried in lines of business
similar to that of Borrower and its Subsidiaries, including but not limited to
fire, extended coverage, public liability, flood, property damage and workers'
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank's request
schedules setting forth all insurance then in effect.

             SECTION 4.6.                FACILITIES. Keep all properties useful
or necessary to Borrower's and each Subsidiary's business in good repair and
condition, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.

             SECTION 4.7.                TAXES AND OTHER LIABILITIES. Pay and
discharge when due any and all indebtedness, obligations, assessments and taxes,
both real or personal, including without limitation federal and state income
taxes and state and local property taxes and assessments, except such (a) as
Borrower or any Subsidiary may in good faith contest or as to which a bona fide
dispute may arise, and (b) for which Borrower or such Subsidiary has made
provision, to Bank's satisfaction, for eventual payment thereof in the event
Borrower is obligated to make such payment.

             SECTION 4.8.                LITIGATION. Promptly give notice in
writing to Bank of any litigation pending or threatened against Borrower or any
Subsidiary in excess of $500,000.00 to the extent not covered by insurance.

             SECTION 4.9.                FINANCIAL CONDITION. Maintain
Borrower's consolidated financial condition as follows in accordance with GAAP
(except to the extent modified by the definitions herein):

             (a)         Tangible Net Worth, determined as of each fiscal
quarter end, not less than an aggregate of (i) $85,000,000.00, plus (ii) 75% of
cumulative consolidated net income for all fiscal quarters ending after December
31, 2000, in which such net income was greater than zero, and (iii) the amount
by which the consolidated shareholders equity has increased or shall increase
after December 31, 2000 solely as a result of the issuance of common or
preferred stock or the conversion of debt securities into such stock, with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity plus
subordinated debt less any intangible assets.

             (b)        EBITDA Coverage Ratio not less than 1.75 to 1.0,
determined as of each fiscal quarter end on a trailing four (4) fiscal quarter
basis, with "EBITDA" defined as net profit before tax plus interest expense (net
of capitalized interest expense), depreciation expense and amortization expense,
and with "EBITDA Coverage Ratio" defined as EBITDA divided by the aggregate of
total interest expense plus the prior period current maturity of long-term debt,
the prior period current maturity of capital leases and the prior period current
maturity of subordinated debt.

             (c)         Ratio of Funded Debt to EBITDA, determined as of each
fiscal quarter end, not greater than 2.75 to 1.00 to and including September 30,
2002, and 2.50 to 1.00 thereafter, with "Funded Debt" defined as the aggregate
of all interest bearing obligations, inclusive of (without duplication) letters
of credit, capital leases and guaranteed indebtedness, and with "EBITDA" as
defined above.

             (d)        Ratio of unsecured Funded Debt to Asset Coverage,
determined as of the end of each month, not greater than 1.00 to 1.00, with
"Funded Debt" as defined above, and with "Asset Coverage" defined as the
aggregate of (i) seventy-five percent (75%) of Borrower's and Domestic
Subsidiaries' accounts receivable aged to 60 days past due or less, plus (ii)
fifty percent (50%) of the book value of Borrower's and Domestic Subsidiaries'
inventory under contract, and without duplication, of raw materials and finished
goods, plus (iii) 50% of the net book value of Borrower's and Domestic
Subsidiaries' unencumbered real estate located in the United States, plus (iv)
50% of the net book value of Borrower's and Domestic Subsidiaries' unencumbered
machinery and equipment located in the United States.

             SECTION 4.10.              NOTICE TO BANK.  Promptly (but in no
event more than five (5) days after the occurrence of each such event or matter)
give written notice to Bank in reasonable detail of: (a) the occurrence of any
Event of Default, or any condition, event or act which with the giving of notice
or the passage of time or both would constitute an Event of Default; (b) any
change in the name or the organizational structure of Borrower or any
Subsidiary; (c) the occurrence and nature of any Reportable Event or Prohibited
Transaction, each as defined in ERISA, or any funding deficiency with respect to
any Plan; or (d) any termination or cancellation of any insurance policy which
Borrower or any Subsidiary is required to maintain, or any uninsured or
partially uninsured loss through liability or property damage, or through fire,
theft or any other cause affecting Borrower’s property.

ARTICLE V
NEGATIVE COVENANTS

             Borrower further covenants that so long as Bank remains committed
to extend credit to Borrower pursuant hereto, or any liabilities (whether direct
or contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not, and will not cause or permit any
Subsidiary to, without Bank's prior written consent:

             SECTION 5.1.                USE OF FUNDS. Use any of the proceeds
of any credit extended hereunder except for the purposes stated in Article I
hereof.

             SECTION 5.2.                OTHER INDEBTEDNESS. Create, incur,
assume or permit to exist any indebtedness or liabilities resulting from
borrowings, capital leases, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several, except (a)
the liabilities of Borrower to Bank, (b) any other liabilities of Borrower
existing as of, and disclosed to Bank prior to, the date hereof, and (c)
additional purchase money indebtedness, not to exceed an aggregate principal
amount of $3,500,000.00 per calendar year, provided that such indebtedness shall
be fully secured by equipment and/or real estate. For purposes of clause (c),
the amount of indebtedness under capital leases shall be determined in
accordance with GAAP. Operating leases are excluded from the scope of this
Section.

             SECTION 5.5.                MERGER, CONSOLIDATION, TRANSFER OF
ASSETS. Merge into or consolidate with any other entity in except (i) to the
extent permitted in Section 5.8 hereof, and (ii) merger of any Subsidiary into
Borrower or into another Subsidiary; make any substantial change in the nature
of Borrowers or any Subsidiary's business as conducted as of the date hereof;
acquire all or substantially all of the assets of any other entity except to the
extent permitted in Section 5.8 below; nor sell, lease, transfer or otherwise
dispose of all or a substantial or material portion of Borrower's assets except
in the ordinary course of its business.

             SECTION 5.6.                GUARANTIES. Guarantee or become liable
in any way as surety, endorser (other than as endorser of negotiable instruments
for deposit or collection in the ordinary course of business), accommodation
endorser or otherwise for, nor pledge or hypothecate any assets of Borrower as
security for, any liabilities or obligations of any other person or entity,
except any of the foregoing in favor of Bank.

             SECTION 5.7.                LOANS, ADVANCES, INVESTMENTS. Make any
loans or advances to or investments in any person or entity, except (i) any of
the foregoing existing as of, and disclosed to Bank prior to, the date hereof,
(ii) without duplication of any advances included in clause (i), advances for
travel and other expenses in the ordinary course of business in an aggregate
outstanding amount of $500,000.00, and (iii) investments to the extent permitted
in Section 5.8 below.

             SECTION 5.8.                PERMITTED ACQUISITIONS. Acquire any
business (whether by merger, acquisition of all or substantially all of the
assets of any other entity, investment, or otherwise) without Bank's prior
review and consent if the total of all such acquisitions in any fiscal year
exceeds 10% of Tangible Net Worth as of the end ofthe prior fiscal year.  For
purposes of the 10% limitation above, acquisitions shall be valued at the fair
market value of all consideration given, including without limitation, cash,
notes, assumption of debt and stock. All acquisitions otherwise permitted
hereunder shall be approved by the board of directors of the entity owning the
business to be acquired or otherwise not considered "hostile" by Bank.

             SECTION 5.9.                PLEDGE OF ASSETS. Mortgage, pledge,
grant or permit to exist a security interest or lien (collectively, "Lien") in
or upon, all or any portion of Borrower's assets now owned or hereafter
acquired, except:

             (a)         Liens in favor of Bank;

             (b)        Liens which are existing as of, and disclosed to Bank in
writing prior to, the date hereof;

             (c)         Liens securing indebtedness permitted under Section
5.2(c);

             (d)        Liens for taxes which are not delinquent or which remain
payable without penalty or the validity or amount of which are being contested
in good faith by appropriate proceedings by stay of execution of enforcement
thereof;

             (e)         Liens imposed by law (such as mechanics' liens)
incurred in good faith in the ordinary course of business which are not
delinquent or which remain payable without penalty or the validity or amount of
which are being contested in good faith by appropriate proceedings by stay of
execution of enforcement thereof, with, in the case of liens on property of
Borrower or any Subsidiary under this clause (e) or clause (d), provision having
been made, to the satisfaction of Bank, for the payment thereof in the event the
contest is determined adversely to either Borrower or such Subsidiary; and

             (d) deposits or pledges under worker's compensation.

ARTICLE VI
EVENTS OF DEFAULT

             SECTION 6.1.                The occurrence of any of the following 
shall constitute an "Event of Default" under this Agreement:

             (a)         Borrower shall fail to pay any principal when due, or
any interest, fees or other amounts payable under any of the Loan Documents
within 5 calendar days from the applicable due date.

             (b)        Any financial statement or certificate furnished to Bank
in connection with, or any representation or warranty made by Borrower or any
other party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading when furnished or made and which could reasonably
be anticipated to have a material adverse effect on the operations, business or
condition (including financial condition) of Borrower and Subsidiaries, taken as
a whole.

             (c)         Any default in the performance of or compliance with
any obligation, agreement or other provision contained herein or in any other
Loan Document (other than those referred to in subsections (a) and (b) above),
and with respect to any such default (other than a breach of Section 4.9 or of
any Section of Article V), such default shall continue for a period of thirty
(30) days the date Borrower first knew (or using reasonable due diligence,
should have known) of its occurrence

             (d)        Any default in the payment or performance of any
obligation, or any defined event of default, under the terms of any contract or
instrument (other than any of the Loan Documents) pursuant to which Borrower or
any Subsidiary has incurred any debt or other liability to any person or entity,
including Bank, and, if such debt or liability is owed to a party other than
Bank (i) the aggregate amount thereof exceeds $250,000.00 and such default
continues beyond any applicable grace period, (ii) the holder of such debt or
liability has the right to accelerate the same by reason of such default, or
(iii) such debt or liability is or has been declared to be due and payable or
required to be prepaid (other than by regularly scheduled required prepayment)
prior to the stated maturity date.

             (e)         The filing of a notice of judgment lien against
Borrower or any Subsidiary; or the recording of any abstract of judgment against
Borrower or any Subsidiary in any county in which Borrower or such Subsidiary
has an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower or any Subsidiary or the entry of a judgment against Borrower or any
Subsidiary; and with respect to any of the foregoing, the amount thereof exceeds
$500,000.00 (to the extent not fully insured) and the proceeding is not
dismissed or vacated within 30 days after its occurrence.

             (f)         Borrower or any Subsidiary shall become insolvent, or
shall suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any or a material portion of its property,
or shall generally fail to pay its debts as they become due, or shall make a
general assignment for the benefit of creditors; Borrower or any Subsidiary
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time ("Bankruptcy Code"), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower or any
Subsidiary (and, if filed against Borrower or a Subsidiary, the proceeding is
not dismissed within 90 days after such filing), or Borrower or any such
Subsidiary shall file an answer admitting the jurisdiction of the court and the
material allegations of any involuntary petition; or Borrower or any such
Subsidiary shall be adjudicated a bankrupt, or an order for relief shall be
entered against Borrower or any such Subsidiary by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.

             (g)        There shall occur any material adverse change in the
operations, business or condition (including the financial condition), of the
Borrower and Subsidiaries, taken as a whole after the date of this Agreement.

.            (h)        The dissolution or liquidation of Borrower or any
Subsidiary; or Borrower or any such Subsidiary, or any of their directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower or such Subsidiary, except as otherwise permitted in
this Agreement.

             SECTION 6.2.                REMEDIES. Upon the occurrence of any
Event of Default: (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank's
option and without further notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by each Borrower; (b) the obligation, if any, of Bank to extend
any further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law. All rights, powers and remedies of Bank may be
exercised at any time by Bank and from time to time after the occurrence of an
Event of Default, are cumulative and not exclusive, and shall be in addition to
any other rights, powers or remedies provided by law or equity.

ARTICLE VII
MISCELLANEOUS

             SECTION 7.1.                NO WAIVER. No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver, permit, consent
or approval of any kind by Bank of any breach of or default under any of the
Loan Documents must be in writing and shall be effective only to the extent set
forth in such writing.

             SECTION 7.2.                NOTICES. All notices, requests and
demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:

  BORROWER: NORTHWEST PIPE COMPANY   200 S.W. MARKET STREET, SUITE 1800  
PORTLAND OR 97201       BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION   PORTLAND
RCBO   1300 S.W. Fifth Avenue T-13   Portland OR 97201

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

             SECTION 7.3.                COSTS, EXPENSES AND ATTORNEYS' FEES.
Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of Bank's in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan, Bank's continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank's rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

             SECTION 7.4.                SUCCESSORS, ASSIGNMENT. This Agreement
shall be binding upon and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and assigns of the parties;
provided however, that Borrower may not assign or transfer its interest
hereunder without Bank's prior written consent. Bank reserves the right, subject
to Borrower's prior written consent, not to be unreasonably withheld, to sell,
assign, transfer, negotiate or grant participations in all or any part of, or
any interest in, Bank's rights and benefits under each of the Loan Documents.
Notwithstanding the foregoing, Bank may sell participations, without Borrower's
consent, in all or any portion of the Line of Credit and the Loan Documents, but
such sales shall not entitle the participant(s) to any direct rights against
Borrower under the terms of this Agreement or any of the other Loan Documents.
Any outright sale or assignment of Bank's rights hereunder must be to a
commercial bank organized under the laws of the United States or any state
thereof, having a combined capital and surplus of at least $100,000,000.00. In
connection with any assignment or participation hereunder, Bank may disclose all
documents and information which Bank now has or may hereafter acquire relating
to any credit subject hereto, Borrower or its business, any guarantor hereunder
or the business of such guarantor, or any collateral required hereunder, subject
to the terms of a confidentiality agreement customarily used by Bank in
connection therewith.

             SECTION 7.5.                ENTIRE AGREEMENT; AMENDMENT. This
Agreement and the other Loan Documents constitute the entire agreement between
Borrower and Bank with respect to each credit subject hereto and supersede all
prior negotiations, communications, discussions and correspondence concerning
the subject matter hereof. This Agreement may be amended or modified only in
writing signed by each party hereto.

             SECTION 7.6.                NO THIRD PARTY BENEFICIARIES. This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.

             SECTION 7.7.                TIME. Time is of the essence of each
and every provision of this Agreement and each other of the Loan Documents.

             SECTION 7.8.                SEVERABILITY OF PROVISIONS. If any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

             SECTION 7.9.                COUNTERPARTS. This Agreement may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.

             SECTION 7.10.              GOVERNING LAW. This Agreement shall be
governed by and construed in accordance with the laws of the State of Oregon.

             SECTION 7.11.              ARBITRATION.

             (a)         Arbitration. The parties hereto agree, upon demand by
any party, to submit to binding arbitration all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents), whether in tort, contract or otherwise
arising out of or relating to in any way (i) the loan and related Loan Documents
which are the subject of this Agreement and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or
(ii) requests for additional credit.

             (b)        Governing Rules. Any arbitration proceeding will (i)
proceed in a location in Oregon selected by the American Arbitration Association
("AAA"); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the "Rules"). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

             (c)         No Waiver of Provisional Remedies, Self-Help and
Foreclosure. The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding. This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.

             (d)        Arbitrator Qualifications and Powers. Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00. Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators: provided however, that all three arbitrators must
actively participate in all hearings and deliberations. The arbitrator will be a
neutral attorney licensed in the State of Oregon or a neutral retired judge of
the state or federal judiciary of Oregon, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Oregon and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Oregon Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

             (e)         Discovery. In any arbitration proceeding discovery will
be permitted in accordance with the Rules. All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

             (f)         Class Proceedings and Consolidations. The resolution of
any dispute arising pursuant to the terms of this Agreement shall be determined
by a separate arbitration proceeding and such dispute shall not be consolidated
with other disputes or included in any class proceeding.

             (g)        Payment Of Arbitration Costs And Fees. The arbitrator
shall award all costs and expenses of the arbitration proceeding.

             (h)        Miscellaneous. To the maximum extent practicable, the
AAA, the arbitrators and the parties shall take all action required to conclude
any arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision, as it pertains to the Loan Documents and
the Line of Credit, shall survive termination, amendment or expiration of any of
the Loan Documents or any relationship between the parties.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed as of the day and year first written above.

NORTHWEST PIPE COMPANY   WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/
BRIAN W. DUNHAM   By: /s/ STEPHEN J. DAY

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Stephen J. Day Title: President & CEO   Title: Vice President

EXHIBIT A

REVOLVING LINE OF CREDIT NOTE

$30,000,000.00 Portland, Oregon   May 30, 2001

             FOR VALUE RECEIVED, the undersigned NORTHWEST PIPE COMPANY
("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at Portland RCBO, 1300 S.W. Fifth Avenue
T-13, Portland, Oregon, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Thirty Million Dollars ($30,000,000.00),
or so much thereof as may be advanced and be outstanding, with interest thereon,
to be computed on each advance from the date of its disbursement as set forth
herein.

DEFINITIONS:

             As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

             (a)         "Business Day" means any day except a Saturday, Sunday
or any other day on which commercial banks in Oregon are authorized or required
by law to close.

             (b)        "Fixed Rate Term" means a period commencing on a
Business Day and continuing for 1, 2, 3 or 6 months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than Two Hundred and Fifty
Thousand Dollars ($250,000.00); and provided further, that no Fixed Rate Term
shall extend beyond the scheduled maturity date hereof. If any Fixed Rate Term
would end on a day which is not a Business Day, then such Fixed Rate Term shall
be extended to the next succeeding Business Day.

             (c)         "LIBOR" means the rate per annum (rounded upward, if
necessary, to the nearest whole 1/8 of 1%) and determined pursuant to the
following formula:

LIBOR   Base LIBOR =

--------------------------------------------------------------------------------

  100% – LIBOR Reserve Percentage

                           (i)          "Base LIBOR" means the rate per annum
for United States dollar deposits quoted by Bank as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by Bank for the
purpose of calculating effective rates of interest for loans making reference
thereto, on the first day of a Fixed Rate Term for delivery of funds on said
date for a period of time approximately equal to the number of days in such
Fixed Rate Term and in an amount approximately equal to the principal amount to
which such Fixed Rate Term applies. Borrower understands and agrees that Bank
may base its quotation of the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as Bank in its discretion deems
appropriate including, but not limited to, the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.

                           (ii)         "LIBOR Reserve Percentage" means the
reserve percentage prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for "Eurocurrency Liabilities" (as defined in
Regulation D of the Federal Reserve Board, as amended), adjusted by Bank for
expected changes in such reserve percentage during the applicable Fixed Rate
Term.

             (d)        "Prime Rate" means at any time the rate of interest most
recently announced within Bank at its principal office as its Prime Rate, with
the understanding that the Prime Rate is one of Bank's base rates and serves as
the basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

             (a)         Interest. The outstanding principal balance of this
Note shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) either (i) at a fluctuating rate per annum one half percent (0.50%)
below the Prime Rate in effect from time to time, or (ii) at a fixed rate per
annum determined by Bank to be one and one half percent above LIBOR in effect of
the first day of each Fixed Rate Term. When interest is determined in relation
to the Prime Rate, each change in the rate of interest hereunder shall become
effective on the date each Prime Rate change is announced within Bank. With
respect to each LIBOR selection hereunder, Bank is hereby authorized to note the
date, principal amount, interest rate and Fixed Rate Term applicable thereto and
any payments made thereon on Bank's books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

             (b)        Selection of Interest Rate Options. At any time any
portion of this Note bears interest determined in relation to LIBOR, it may be
continued by Borrower at the end of the Fixed Rate Term applicable thereto so
that all or a portion thereof bears interest determined in relation to the Prime
Rate or to LIBOR for a new Fixed Rate Term designated by Borrower. At any time
any portion of this Note bears interest determined in relation to the Prime
Rate, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a Fixed Rate Term designated by Borrower. At
such time as Borrower requests an advance hereunder or wishes to select a LIBOR
option for all or a portion of the outstanding principal balance hereof, and at
the end of each Fixed Rate Term, Borrower shall give Bank notice specifying: (i)
the interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (A)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Bank, at it's sole option
but without obligation to do so, accepts Borrower's notice and quotes a fixed
rate to Borrower. If Borrower does not immediately accept a fixed rate when
quoted by Bank, the quoted rate shall expire and any subsequent LIBOR request
from Borrower shall be subject to a redetermination by Bank of the applicable
fixed rate. If no specific designation of interest is made at the time any
advance is requested hereunder or at the end of any Fixed Rate Term, Borrower
shall be deemed to have made a Prime Rate interest selection for such advance or
the principal amount to which such Fixed Rate Term applied.

             (c)         Taxes and Regulatory Costs. Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

             (d)        Payment of Interest. Interest accrued on this Note shall
be payable on the first day of each month, commencing June 1, 2001 and on the
maturity date of this Note.

             (e)         Default Interest. From and after the maturity date of
this Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to three
percent (3.00%) above the rate of interest from time to time applicable to this
Note.

BORROWING AND REPAYMENT:

             (a)         Borrowing and Repayment. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Note shall be due and payable in full on June 30, 2003.

             (b)        Advances. Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i) Paul Parsons, Mike Van Note, Al Rose or John Murakami, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of any
Borrower, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of each Borrower regardless of the fact
that persons other than those authorized to request advances may have authority
to draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by any
Borrower.

             (c)         Application of Payments. Each payment made on this Note
shall be credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Prime Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest Fixed Rate Term first.

PREPAYMENT:

             (a)         Prime Rate. Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to the Prime
Rate at any time, in any amount and without penalty.

             (b)        LIBOR. Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to LIBOR at any time and
in the minimum amount of One Hundred Thousand Dollars ($100,000.00); provided
however, that if the outstanding principal balance of such portion of this Note
is less than said amount, the minimum prepayment amount shall be the entire
outstanding principal balance thereof. In consideration of Bank providing this
prepayment option to Borrower, or if any such portion of this Note shall become
due and payable at any time prior to the last day of the Fixed Rate Term
applicable thereto by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.         (ii) Subtract from the amount determined in (i) above the
amount of interest which would have accrued for the same month on the amount
prepaid for the remaining term of such Fixed Rate Term at LIBOR in effect on the
date of prepayment for new loans made for such term and in a principal amount
equal to the amount prepaid.         (iii) If the result obtained in (ii) for
any month is greater than zero, discount that difference by LIBOR used in (ii)
above.

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full-extent of such costs, expenses and/or
liabilities. Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.00%)
above the Prime Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed). Each change in the rate of interest on any
such past due prepayment fee shall become effective on the date each Prime Rate
change is announced within Bank.

EVENTS OF DEFAULT:

             This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 1, 2001, as amended from time to time (the "Credit Agreement"). Any
defined event of default under the Credit Agreement, shall constitute an "Event
of Default" under this Note.

MISCELLANEOUS:

             (a)         Remedies. Upon the occurrence of any Event of Default,
the holder of this Note, at the holder's option and without further notice, may
declare all sums of principal and interest outstanding hereunder to be
immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by each Borrower, and the obligation, if any, of the holder
to extend any further credit hereunder shall immediately cease and terminate.
Each Borrower shall pay to the holder immediately upon demand the full amount of
all payments, advances, charges, costs and expenses, including reasonable 
attorneys' fees (to include outside counsel fees and all allocated costs of the
holder's in-house counsel), expended or incurred by the holder in connection
with the enforcement of the holders rights and/or the collection of any amounts
which become due to the holder under this Note, and the prosecution or defense
of any action in any way related to this Note, including without limitation, any
action for declaratory relief, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to any Borrower or any other person or entity.

             (b)        Obligations Joint and Several. Should more than one
person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

             (c)         Governing Law. This Note shall be governed by and
construed in accordance with the laws of the State of Oregon.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.

             IN WITNESS WHEREOF, the undersigned has executed this Note as of
the date first written above.

NORTHWEST PIPE COMPANY   By: /s/ BRIAN W. DUNHAM

--------------------------------------------------------------------------------

  Title: President & CEO

--------------------------------------------------------------------------------


ADDENDUM TO PROMISSORY NOTE
(LIBOR PRICING ADJUSTMENTS)

             THIS ADDENDUM is attached to and made a part of that certain
promissory note executed by NORTHWEST PIPE COMPANY ("Borrower") and payable to
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"), or order, dated as of May 30,
2001, in the principal amount of THIRTY MILLION Dollars ($30,000,000.00) (the
"Note").

             The following provisions are hereby incorporated into the Note to
reflect the interest rate adjustments agreed to by Bank and Borrower:

INTEREST RATE ADJUSTMENTS:

             (a)         Initial LIBOR Margin. The initial LIBOR margin
applicable to this Note shall be as set forth in the "Interest" paragraph
herein.

             (b)        LIBOR Rate Adjustments. Bank shall adjust the LIBOR
margin used to determine the rate of interest applicable to LIBOR options
selected by Borrower under this Note on a quarterly basis, commencing with
Borrower's fiscal quarter ending June 30, 2001, if required to reflect a change
in Borrower’s ratio of Funded Debt to EBITDA (as defined in the Credit Agreement
referenced herein), in accordance with the following grid:

Ratio of Funded Debt to EBITDA   Applicable
LIBOR
Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than 2.50 to 1.00   2.00% Equal to or less than 2.50 to 1.00 and greater
than 2.00 to 1.00   1.50% Equal to or less than 2.00 to 1.00 and greater than
1.50 to 1.00   1.25% Equal to or less than 1.50 to 1.00   1.00%

Each such adjustment shall be effective on the first Business Day of Borrower's
fiscal quarter following the quarter during which Bank receives and reviews
Borrower's most current fiscal quarter-end financial statements in accordance
with any requirements established by Bank for the preparation and delivery
thereof.

             IN WITNESS WHEREOF, this Addendum has been executed as of the same
date as the Note.

NORTHWEST PIPE COMPANY   By: /s/ BRIAN W. DUNHAM

--------------------------------------------------------------------------------

  Title: President & CEO

--------------------------------------------------------------------------------

 